                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    ROY D. MORAGA,                                        Case No. 2:16-CV-287 JCM (VCF)
                 8                                          Plaintiff(s),                     ORDER
                 9            v.
               10     STEVE WOLFSON, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is Magistrate Judge Ferenbach’s report and recommendation.

               14     (ECF No. 12). No objections have been filed and the deadline for filing objections has passed.

               15            This court “may accept, reject, or modify, in whole or in part, the findings or

               16     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects

               17     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo

               18     determination of those portions of the [report and recommendation] to which objection is made.”

               19     28 U.S.C. § 636(b)(1).

               20            Where a party fails to object, however, the court is not required to conduct “any review at

               21     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149

               22     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a

               23     magistrate judge’s report and recommendation where no objections have been filed. See United

               24     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

               25     employed by the district court when reviewing a report and recommendation to which no

               26     objections were made).

               27            Plaintiff has not objected to the report and recommendation. Nevertheless, the court

               28     engages in a de novo review to determine whether to adopt the magistrate judge’s findings.

James C. Mahan
U.S. District Judge
                1             The magistrate judge recommends that the court dismiss plaintiff’s complaint with
                2     prejudice because plaintiff has failed to state a claim for relief. (ECF No. 12). The record before
                3     the court shows good cause to adopt the magistrate judge’s recommendation.
                4             On February 19, 2016, the magistrate judge granted plaintiff’s application to proceed in
                5     forma pauperis and screened the complaint pursuant to 28 U.S.C. § 1915(3). (ECF No. 3). On
                6     January 18, 2017, the court dismissed the complaint with leave amend because plaintiff did not
                7     plausibly allege details in support of his civil rights claim. (ECF No. 9).
                8             On February 1, 2017, plaintiff filed an amended complaint alleging that the physical
                9     evidence relating to his criminal conviction was wrongfully withheld from him. (ECF No. 10).
              10      Plaintiff specifically alleges that he was unable to retrieve potentially exculpatory physical
              11      evidence pursuant to NRS 179A.100(5)(a) because the government failed to store the evidence in
              12      the Nevada Highway Patrol Division’s repository. Id.
              13              Plaintiff has once again failed to allege a plausible civil rights claim because NRS 179A
              14      does not provide for the storage of physical data. See NRS 179A.075(8)(a) (creating a central
              15      repository to store records, reports, and compilations of statistical data). Thus, upon reviewing the
              16      underlying record, the court finds good cause to adopt the magistrate judge’s recommendation.
              17              Accordingly,
              18              IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge
              19      Ferenbach’s report and recommendation (ECF No. 12) be, and the same hereby is, ADOPTED in
              20      its entirety.
              21              IT IS FURTHER ORDERED that the matter of Moraga v. Wolfson et al., case number
              22      2:16-cv-00287-JCM-VCF, be, and the same hereby is, DISMISSED with prejudice.
              23              The clerk shall close the case accordingly.
              24              DATED March 4, 2019.
              25                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
